Matter of Mangano (2019 NY Slip Op 06771)





Matter of Mangano


2019 NY Slip Op 06771


Decided on September 25, 2019


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
FRANCESCA E. CONNOLLY, JJ.


2019-03555

[*1]In the Matter of Edward P. Mangano, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Edward P. Mangano, respondent. (Attorney Registration No. 2155976)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 13, 1988.

Catherine A. Sheridan, Hauppauge, NY (Michele Filosa of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On March 8, 2019, after a jury trial before the Honorable Joan M. Azrack in the United States District Court for the Eastern District of New York, the respondent was found guilty of: (1) conspiracy to commit federal program bribery, in violation of 18 USC § 371; (2) federal program bribery, in violation of 18 USC § 666(a)(1)(B); (3) conspiracy to commit honest services wire fraud, in violation of 18 USC § 1349; (4) honest services wire fraud, in violation of 18 USC §§ 1343 and 1346; and (5) conspiracy to obstruct justice, in violation of 18 USC § 1512(k).
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), based upon his felony conviction. Although the respondent was duly served, he has neither opposed the motion nor interposed any response thereto.
Pursuant to Judiciary Law § 90(4)(a) and (e), a lawyer is automatically disbarred upon his or her conviction of a felony committed under federal law which is "essentially similar" to a felony under New York law (Matter of Margiotta, 60 NY2d 147, 149). Conviction of a felony occurs, inter alia, upon the entry of a verdict of guilty (see CPL 1.20[13]). It is well settled that wire fraud, in violation of 18 USC § 1343, is essentially similar to the New York felony of scheme to defraud in the first degree, in violation of Penal Law § 190.65 (see e.g. Matter of Savino, 121 AD3d 264; Matter of Thies, 42 AD3d 37).
Pursuant to Judiciary Law § 90(4)(a) and (e), the respondent was automatically disbarred, and ceased to be an attorney, upon his felony convictions (see Matter of Margiotta, 60 NY2d at 150; Matter of Burstein, 111 AD3d 112).
Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), is granted to reflect [*2]the respondent's disbarment as of March 8, 2019.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON, and CONNOLLY, JJ., concur.
ORDERED that the Grievance Committee's motion to strike the name of the respondent, Edward P. Mangano, from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Edward P. Mangano, is disbarred, effective March 8, 2019, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Edward P. Mangano, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see 22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Edward P. Mangano, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Edward P. Mangano, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court